

BUSINESS LOAN AGREEMENT (ASSET BASED)


[image0.jpg]
[image1.jpg]




Borrower:
ADDVANTAGE TECHNOLOGIES GROUP INC (TIN: 73-1351610), ADDVANTAGE TRITON LLC (TIN:

81-3651007), NAVE COMMUNICATIONS COMPANY (TIN: 52-2182495) and ADDVANTAGE
ACQUISITION CORP (TIN: 46-4862341)
1221 E HOUSTON
BROKEN ARROW, OK 74012
Lender:   Valley National Bank
Yale Location
P. 0. Box 54639
Tulsa, OK 74155




[image2.jpg]


THIS BUSINESS LOAN AGREEMENT (ASSET BASED) dated December 17, 2018, is made and
executed between  ADDVANTAGE TECHNOLOGIES GROUP INC, ADDVANTAGE TRITON LLC, NAVE
COMMUNICATIONS COMPANY and ADDVANTAGE ACQUISITION CORP
("Borrower") and Valley National Bank ("Lender"} on the following terms and
conditions. Borrower has received prior commercial loans from Lender or has
applied to Lender for a commercial loan or loans or other financial
accommodations, including those which may be described on any exhibit or
schedule attached to this Agreement. Borrower understands and agrees that: (A)
in granting, renewing, or extending any Loan, Lender is relying upon Borrower's
representations, warranties, and agreements as set forth in this Agreement; {B)
the granting, renewing, or extending of any Loan by Lender at all times shall be
subject to Lender's sole judgment and discretion; and (C) all such Loans shall
be and remain subject to the terms and conditions of this Agreement.
TERM. This Agreement shall be effective as of December 17, 2018, and shall
continue in full force and effect until such time as arr of Borrower's Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, or until' such time as
the parties may agree in writing to terminate this Agreement.


ADVANCE AUTHORITY. The following person or persons are authorized, except as
provided in  this  paragraph,  to  request  advances  and authorize payments 
under the  line of  credit  until Lender receives  from Borrower,  at Lender's 
address  shown above, written notice of  revocation of such authority: JOSEPH E
HART, President of ADDVANTAGE TECHNOLOGIES GROUP INC; SCOTT A FRANCIS, Vice
President/CFO/Secretary  of  ADDVANTAGE  TECHNOLOGIES  GROUP INC; JOSEPH  E
HART, President  of  ADDVANTAGE TECHNOLOGIES GROUP INC, Manager of ADDVANTAGE
TRITON LLC; SCOTT A FRANCIS, Vice President/CFO/Secretary of ADDVANTAGE
TECHNOLOGIES GROUP  INC, Manager  of  ADDVANTAGE  TRITON  LLC;  JOSEPH  E 
HART,  President  of  NAVE  COMMUNICATIONS COMPANY;  SCOTT A FRANCIS, Vice 
President/CFO/Treasurer/Secretary of  NAVE  COMMUNICATIONS COMPANY;  JOSEPH  E
HART,  President  of ADDVANTAGE
ACQUISITION CORP; and SCOTT A FRANCIS, Vice President/CFO/Treasurer/Secretary of
ADDVANTAGE ACQUISITION CORP. along with a monthly Borrowing Base and Loan
Officer's approval.
LINE OF CREDIT. Lender agrees to make Advances to Borrower from time to time
from the date of this Agreement to the Expiration Date, provided the aggregate
amount of such Advances outstanding at any time does not exceed the Borrowing
Base. Within the foregoing limits, Borrower may borrow, partially or wholly
prepay, and reborrow under this Agreement as follows:
Conditions Precedent to Each Advance. Lender's obligation to make any Advance to
or for the account of Borrower under this Agreement is subject to the following
conditions precedent, with all documents, instruments, opinions, reports, and
other items required under this Agreement to be in form and substance
satisfactory to Lender.
(1)
Lender shall have received evidence that this Agreement and all Related
Documents have been duly authorized, executed, and delivered by Borrower to
Lender.

(2)
Lender shall have received such opinions of counsel, supplemental opinions, and
documents as Lender may request.

(3)
The security interests in the Collateral shall have been duly authorized,
created, and perfected with first lien priority and shall be in full force and
effect.

(4)
All guaranties required by Lender for the credit facility(ies) shall have been
executed by each Guarantor, delivered to Lender, and be in full force and
effect.

(5)
Lender, at its option and for its sole benefit, shall have conducted an audit of
Borrower's Accounts, Inventory, books, records, and operations, and Lender shall
be satisfied as to their condition.·

(6)
Borrower shall have paid to Lender all fees, costs, and expenses specified in 
this Agreement  and the Related  Documents  as are then due and payable.



(7)
There shall not exist at the time of any Advance a condition which would
constitute an Event of Default under this Agreement, and Borrower shall have
delivered to Lender the compliance certiiicate ca!!ed for in the paragraph below
titled "Compliance   Certificate."



Making Loan Advances. Advances under this credit facility, as well as directions
for payment from Borrower's  accounts, may be  requested orally or in writing by
authorized persons. Lender may, but  need  not, require that  all oral requests
be confirmed  in  writing.  Each Advance shall be conclusively deemed to have
been made at the request of  and for  the  benefit  of  Borrower  (1)  when 
credited  to  any deposit account of Borrower maintained with Lender or (2) 
when advanced in  accordance  with the instructions  of  an authorized person. 
Lender,  at its option, may set a cutoff time, after which all requests for
Advances will be treated as having been requested on the  next succeeding 
Business Day. Under no circumstances shall Lender be required to make any
Advance in an amount less than $1,000.00.
Mandatory Loan Repayments. If at any time the aggregate principal amount of the
outstanding Advances shall exceed the applicable Borrowing Base, Borrower,
immediately upon written or oral notice from Lender, shall pay to Lender an
amount equal to the difference between the outstanding principal balance of the
Advances and the Borrowing Base. On the Expiration Date, Borrower shall pay to
Lender in full the aggregate unpaid principal amount of a!! Advances then
outstanding and all accrued unpaid interest, together with all other applicable
fees, costs and charges, if any, not yet paid.
Loan Account. Lender shall maintain on its books a record of account in which
Lender shall make entries for each Advance and such other debits and credits as
shall be appropriate in connection with the credit facility. Lender shall
provide Borrower with periodic statements of Borrower's account, which
statements shall be considered to be correct and conclusively  binding  on 
Borrower  unless  Borrower  notifies Lender to the contrary within thirty (30)
days after Borrower's receipt of any such statement which Borrower deems to be
incorrect.
COLLATERAL. To secure payment of the Primary Credit Facility and performance of
all other Loans, obligations and duties owed by Borrower to Lender, Borrower
(and others, if required) shall grant to Lender Security Interests in such
property and assets as Lender may require. Lender's Security Interests in the
Collateral shall be continuing liens and shall include the proceeds and
products  of  the  Collateral,  including  without limitation the proceeds of
any insurance. With respect to the Collateral, Borrower agrees and represents
and warrants to Lender.
Perfection of Security Interests. Borrower agrees to execute all documents 
perfecting  Lender's  Security  Interest  and  to  take  whatever actions are
requested by Lender to perfect and continue Lender's Security Interests in the
Collateral. Upon request of Lender, Borrower will deliver to Lender any and all
of the  documents  evidencing or  constituting the  Collateral,  and Borrower
will note Lender's interest  upon any and all chattel paper and instruments if
not delivered to Lender for possession by Lender. Contemporaneous with the
execution of this Agreement, Borrower will execute one or more UCC financing
statements and any similar statements as may be required by  applicable  law,
and Lender will file such financing statements and all such similar statements
in the appropriate location  or  locations.  Borrower  hereby appoints Lender as
its irrevocable attorney-in-fact for the purpose of executing any documents
necessary to  perfect  or  to  continue  any Security Interest. Lender may at
any time, and without further authorization from Borrower, file a carbon,
photograph, facsimile, or other reproduction of any financing statement for use
as a financing statement.  Borrower  will  reimburse  Lender  for  all 
expenses  for  the perfection, termination, and the continuation of the
perfection of Lender's security interest in  the  Collateral.  Borrower 
promptly  will notify Lender before any change in Borrower's name including any 
change to  the  assumed business names  of  Borrower.  Borrower also promptly
will notify Lender before any change in Borrower's Social Security Number or
Employer  Identification Number.  Borrower further  agrees  to notify Lender in
writing prior to any change in address or location of Borrower's principal
governance office or should Borrower merge or consolidate with any other entity.
Collateral Records. Borrower does now, and at all times hereafter shall, keep
correct and accurate records of the Collateral, all of which records shall be
available to Lender or Lender's representative upon demand for inspection and
copying at any reasonable time. With respect to the Accounts, Borrower agrees to
keep and maintain such records as Lender may require, including without
limitation information concerning Eligible Accounts and Account balances and
agings. Records related to Accounts (Receivables) are or will be located at
customers principal place of business. With respect to the Inventory, Borrower
agrees to keep and maintain such records as Lender may require, including
without limitation information concerning Eligible Inventory and records
itemizing and describing the kind, type, quality, and quantity of Inventory,
Borrower's Inventory costs and selling prices, and the daily withdrawals and
additions to Inventory. Records related to Inventory are or will be located at
customers principal place of business. The above is an accurate and complete
list of

--------------------------------------------------------------------------------

 


BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
  
Loan No: 18172001
   
                                                                                            Page
2  


all locations at which Borrower keeps or maintains business records concerning
Borrower's collateral.
Collateral Schedules. Concurrently with the execution and delivery of this
Agreement, Borrower  shall  execute. and  deliver  to  Lender schedules of
Accounts and lnventory and schedules of Eligible Accounts and Eligible Inventory
in form and substance satisfactory to  the  Lender. Thereafter supplemental
schedules shall be delivered according to the following schedule: With  respect
to  Eligible  Accounts, schedules shall be delivered within 30 days of month
end. With respect to Eligible Inventory, schedules shall be delivered within 30
days of month end.
Representations and Warranties Concerning Accounts. With respect  to  the 
Accounts,  Borrower  represents  and warrants  to  Lender:  (1) Each Account
represented by Borrower to be an Eligible Account for purposes of this Agreement
conforms to  the  requirements  of  the definition of an Eligible Account; {2)
All Account information listed on schedules delivered to Lender will be true and
correct, subject  to immaterial variance; and (3) Lender, its assigns,  or
agents  shall have the  right at any time and at  Borrower's expense to 
inspect, examine, and audit Borrower's records and to confirm with Account
Debtors the accuracy of such Accounts.
Representations and Warranties Concerning Inventory. With respect to the
Inventory, Borrower represents and warrants to Lender: (1) Al! Inventory
represented by Borrower to be Eligible Inventory for purposes of this Agreement
conforms to the requirements of the definition of Eligible Inventory; (2) All
Inventory values listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance;
{3) The value of the Inventory will be determined on a consistent accounting
basis;  {4)  Except  as agreed  to  the  contrary  by  Lender  in writing, all
Eligible Inventory is now and at all times hereafter will be in Borrower's
physical possession and shall not be held by others on consignment, sa!e on
approval, or sale or return; (5) Except as reflected in  the  Inventory 
schedules  delivered  to  Lender,  all  Eligible Inventory is now and  at  all
times  hereafter  will be of good and merchantable  quality,  free from
defects;  {6)  Eligible  Inventory  is  not  now and will not at any lime
hereafter be stored with a bailee, warehouseman, or  similar  party  without 
Lender's  prior  written  consent,  and,  in such event, Borrower will
concurrently at  the  time of bailment  cause any  such  bailee, warehouseman, 
or  similar  party to  issue  and deliver to Lender, in form acceptable to
Lender, warehouse receipts in Lender name evidencing the  storage  of 
Inventory;  and  (7)  Lender,  its assigns, or agents shall have the  right at
any time  and at  Borrower's expense  to  inspect and examine  the  Inventory
and to  check and test the same as to quality, quantity, value, and condition.
MULTIPLE BORROWERS. This Agreement has been executed by multiple obligors who
are referred to in this Agreement individually, collectively and interchangeably
as "Borrower." Unless specifically stated to the contrary, the word "Borrower"
as used in  this Agreement,  including without limitation all representations,
warranties and covenants, shall include all Borrowers. Borrower understands and
agrees that, with or without notice to any one Borrower, Lender may (A) make one
or more additional secured or unsecured loans or otherwise extend additional
credit with respect to any other Borrower; (B) with respect to any other
Borrower alter, compromise, renew, extend, accelerate, or otherwise change one
or more times the time for payment or other terms of any indebtedness, including
increases and decreases of the rate of interest on the indebtedness; (C)
exchange, enforce, waive, subordinate, fail or decide not to perfect, and
release any security, with or without the substitution of new collateral; (D)
release, substitute, agree not to sue, or deal with any one or more of
Borrower's or any other Borrower's sureties, endorsers, or other guarantors on
any terms or in any manner Lender may choose; (E} determine how, when and what
application of payments and credits shall be made on any indebtedness; (F) apply
such security and direct the order or manner of sale of any Collateral,
including without limitation, any non-judicial sale permitted by the terms of
the controlling security agreement or deed of trust, as Lender in its discretion
may determine; (G) sell, transfer, assign or grant participations in all or any
part of the Loan; (H) exercise or refrain from exercising any rights against
Borrower or others, or otherwise act or refrain from acting; ([) settle or
compromise any indebtedness; and (J)  subordinate the payment of all or any part
of any of Borrower's indebtedness to Lender to the payment of any liabilities
which may be due Lender or others.
REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at a!! times any Indebtedness exists:
Organization. ADDVANTAGE TECHNOLOGIES GROUP INC is a corporation for profit
which is, and at  all times shall be,  duly organized, validly existing, and in
good standing under and by virtue of the laws of the State of Texas. ADDVANTAGE
TECHNOLOGIES GROUP INC is duly authorized to transact business in the State of
Oklahoma and all other states in which ADDVANTAGE TECHNOLOGIES GROUP INC is
doing business, having obtained all necessary filings, governmental licenses and
approvals for each state in which ADDVANTAGE TECHNOLOGIES GROUP INC is doing
business. Specifically, ADDVANTAGE TECHNOLOGIES GROUP !NC is, and at all times
shall be, duly qualified as a foreign corporation in all states in which the
failure to so qualify would have a  material  adverse  effect  on its  business 
or financial condition. ADDVANTAGE TECHNOLOGIES GROUP !NC has the full power and
authority to own its properties and to transact the business in which it is
presently engaged or presently proposes to  engage.  ADDVANTAGE TECHNOLOGIES 
GROUP INC maintains  an  office at 1221 E HOUSTON, BROKEN ARROW, OK  74012. 
Unless ADDVANTAGE TECHNOLOGIES GROUP INC has designated otherwise in writing,
the principal office is the office at which ADDVANTAGE TECHNOLOGIES GROUP INC
keeps its books and records including its records concerning the Collateral.
ADDVANTAGE TECHNOLOGIES GROUP INC will notify Lender prior to any change in the
location of ADDVANTAGE TECHNOLOGIES GROUP INC's state of organization or any
change in ADDVANTAGE TECHNOLOGIES GROUP INC's name. ADDVANTAGE TECHNOLOGIES
GROUP INC shall do all things necessary to preserve and to keep  in  full force 
and effect its  existence, rights and privileges, and shall comply with all
regulations, rules, ordinances, statutes, orders and decrees of any governmental
or quasi--governmental authority or court applicable to ADDVANTAGE TECHNOLOGIES
GROUP INC and ADDVANTAGE TECHNOLOGIES GROUP INC's business activities.
ADDVANTAGE TRITON LLC is a limited liability company which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by 
virtue of  the laws of the State of  Oklahoma.  ADDVANTAGE TRITON  LLC is  duly
authorized  to  transact business in all other states in which ADDVANTAGE TRITON
LLC is doing business, having obtained all necessary filings, governmental
licenses and approvals for each state in which ADDVANTAGE TRITON LLC is doing
business. Specifically, ADDVANTAGE TRITON  LLC is,  and  at  all times shall be,
duly qualified as a foreign limited liability company in all states in which 
the  failure  to  so  qualify  would have  a  material adverse effect on its
business or financial condition. ADDVANTAGE  TRITON LLC has the  full power and
authority to  own  its  properties  and to transact the business in which it  is
presently engaged  or  presently proposes to  engage.  ADDVANTAGE  TRITON LLC
maintains an office at 1221 E HOUSTON, BROKEN ARROW, OK 74012. Unless
ADDVANTAGE  TRITON  LLC  has  designated  otherwise  in  writing,  the principal
office is the office at which ADDVANTAGE TRITON LLC keeps its books  and 
records  including  its  records  concerning  the Collateral. ADDVANTAGE TRITON
LLC will notify Lender prior to any change in the location of ADDVANTAGE TRITON
LLC's state of organization or any change in ADDVANTAGE TRITON LLC's name. 
ADDVANTAGE  TRITON LLC shall do a!! things necessary to  preserve and to keep in
full force and effect its existence, rights and  privileges,  and  shall 
comply  with all regulations,  rules, ordinances,  statutes, orders and decrees
of any governmental or quasi-governmental authority or court applicable to
ADDVANTAGE TRITON LLC and ADDVANTAGE TRITON LLC's business activities.
NAVE COMMUNICATIONS COMPANY is a corporation for profit which is, and at all
times shall be,  duly organized,  validly existing,  and in good standing under
and by virtue of the laws of the State of  Maryland.  NAVE  COMMUNICATIONS
COMPANY  is  duly  authorized  to transact business in the State of Oklahoma and
all other states in which NAVE COMMUN!CATIONS COMPANY is doing business, having
obtained all necessary filings, governmental licenses and approvals for each
state in which NAVE COMMUNICATIONS COMPANY is doing business. Specifically, NAVE
COMMUNICATIONS COMPANY is, and at all times  shall be,  duly  qualified  as a 
foreign  corporation  in  all states in which the failure to so qualify would
have a material adverse effect on  its  business  or  financial  condition. 
NAVE COMMUNICATIONS COMPANY has the full power and authority to own its
properties and to transact the business in which it is presently engaged or
presently proposes to engage. NAVE COMMUNICATIONS COMPANY maintains an office at
1009  SIMSBURY  COURT, CROFTON, MD  21114.  Unless NAVE COMMUNICATIONS COMPANY 
has designated  otherwise in  writing, the principal office is the  office at
which NAVE COMMUNICATIONS COMPANY keeps its books and records including its
records concerning the Collateral. NAVE COMMUNICATIONS COMPANY will notify
Lender prior to any change in the location of NAVE COMMUNICATIONS COMPANY's
state of organization or any change in NAVE COMMUNICATIONS COMPANY's name. NAVE
COMMUNICATIONS COMPANY shall do all things necessary to preseive and to keep in
full force and effect its existence, rights and privileges, and shall comply
with all regulations, rules, ordinances, statutes, orders and decrees of any
governmental or quasi-governmental authority or court applicable to  NAVE
COMMUNICATIONS COMPANY and NAVE COMMUNICATIONS COMPANY's business activities.
ADDVANTAGE ACQUISITION CORP is a corporation for profit which is, and at  all
times shall  be,  duly organized,  validly  existing,  and in good standing
under and by virtue of the laws of the State of Oklahoma. ADDVANTAGE ACQUISITION
CORP is duly authorized to transact business in al! other states in which
ADDVANTAGE ACQUISITION CORP is doing business, having obtained all necessary 
filings, governmental licenses and approvals for each state in which ADDVANTAGE
ACQUISITION CORP is doing business. Specifically, ADDVANTAGE ACQUISITJON CORP
is, and at all times shall be,  duly qualified  as a  foreign  corporation in 
all states in  which the failure to so qualify would have a material adverse
effect on its business or financial  condition.  ADDVANTAGE  ACQUISITION  CORP 
has the  full power and authority to own its properties and to transact the
business in which it is presently engaged or presently proposes to engage.
ADDVANTAGE ACQUISITION  CORP  maintains  an office at  1009  SIMSBURY  COURT,
CROFTON,  MD    21114.   Unless ADDVANTAGE
ACQUISITION CORP has designated otherwise in writing, the principal office is
the office at which ADDVANTAGE  ACQUISITION  CORP  keeps its books and records
including its records concerning the  Collateral.  ADDVANTAGE  ACQUISITION  CORP
will notify Lender prior to any change in the location of ADDVANTAGE ACQUISITION
CORP's state of organization or any change in ADDVANTAGE ACQUISITION CORP's
name. ADDVANTAGE ACQUISITION CORP shall do all things necessary to preseive and
to keep in  full  force  and  effect  its existence, rights and privileges, and
shall comply with all regulations,  rules,  ordinances,  statutes,  orders  and
decrees  of  any  governmental or  quasi-governmental  authority  or  court
applicable  to  ADDVANTAGE  ACQUISITION  CORP  and  ADDVANTAGE  ACQUISITION
CORP's

--------------------------------------------------------------------------------

 


BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
  
Loan No: 18172001
   
                                                                                            Page
3



business activities.
Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating  to  all assumed business names used by Borrower.
Excluding the name of  Borrower, the following is a complete  list of all
assumed business names under which  Borrower  does business: None.
Authorization. Borrower's execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower's articles of incorporation or
organization, or bylaws, or (b) Borrower's articles of organization or
membership agreements, or (c} any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower's properties.
Financial Information. Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.
Legal Effect·. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when
delivered will constitute legal, valid, and binding obligations of Borrower
enforceable against Borrower in  accordance  with their respective terms.
Properties. Except as contemplated by this Agreement or  as previously 
disclosed in Borrower's  financial statements  or in writing to  Lender and as
accepted by  Lender, and except  for  property tax  liens for taxes  not 
presently due and payable, Borrower  owns and has good title to all of
Borrower's properties free and clear of all Security Interests, and has not
executed any security documents or  financing  statements relating to such
properties. All of Borrower's properties are titled in Borrower's legal name,
and Borrower has not used or filed a financing statement under any other name
for at least the last five (5) years.
Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral. (2} Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person relating to such
matters. (3) Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement. Any inspections or tests made
by Lender shall be at Borrower's expense and for Lender's purposes only and
shall not be construed to create any responsibility or liability on the part of
Lender to Borrower or to any other person. The representations and warranties
contained herein are based on Borrower's due diligence in investigating the
Collateral for hazardous waste and Hazardous Substances. Borrower hereby (1)
releases and waives any future claims against Lender for indemnity or
contribution in  the  event Borrower becomes liable for cleanup or other costs
under any such laws, and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release of a
hazardous waste or substance on the Collateral. The provisions of this section
of the Agreement, including the obligation to indemnify and defend, shall
survive the payment of the Indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition
of any interest in any of the Collateral, whether by foreclosure or otherwise.
Litigation and Claims. No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower's financial
condition or properties, other than litigation, claims, or other events, if any,
that have been disclosed to and acknowledged  by  Lender  in  writing.
Taxes. To the best of Borrower's knowledge,  all of  Borrower's  tax  returns 
and reports that  are or  were required  to  be  filed,  have  been filed, and
all taxes, assessments and other governmental charges have been paid in full,
except those presently being or to be contested by Borrower in good faith in the
ordinary course of business and for which adequate reserves have been provided.
Lien Priority. Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly
securing repayment of Borrower's Loan and Note, that would be prior or that may
in any way be superior to Lender's Security Interests and rights in and to such
Collateral.
Binding Effect. This Agreement, the Note, all Security Agreements (if any}, and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.
AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so !ong
as this Agreement remains in effect, Borrower will:
Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower's financial condition, and (2) all existing
and al! threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.
Financial Records. Maintain its books and records in accordance with GMP,
applied on a consistent basisi and permit Lender to examine and audit Borrower's
books and records at all reasonable times.
Financial Statements. Furnish Lender with the following:
Annual Statements. As soon as available, but in no event later than ninety (90)
days after the end of each fiscal year, Borrower's balance sheet and income
statement for the year ended, compiled by a certified public accountant
satisfactory to Lender.
Interim Statements. As soon as available, but in no event later than 45 days
after the end of each fiscal quarter, Borrower's balance sheet and profit and
loss statement for the period ended, prepared by Borrower.
All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.
Additional Information. Furnish such additional information and statements, as
Lender may request from time to time.
Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may.require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender. Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person. In connection with all
policies covering assets in which Lender holds or is offereda security interest
for the Loans, Borrower will provide Lender with such lender's loss payable or
other endorsements as Lender may require.
Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2)  the risks insured;  (3)  the amount of the policy; (4) the
properties insured; (5} the then current property values on the basis of which
insurance has been obtained, and the manner of determining those values; and (6)
the expiration date of the policy. ln addition, upon request of Lender (however
not more often than annually), Borrower will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrower.
Other Agreements. Comply with a!! terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.
Loan Proceeds. Use all Loan proceeds solely for the following specific purposes:
For business purposes only.
Taxes, Charges and Liens. Pay and discharge when due a!! of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of  every kind  and nature,  imposed upon Borrower 
or  its  properties,  income,  or  profits, prior to the date on which penalties
would attach, and all lawful claims that, if unpaid, might become a lien or
charge upon any of Borrower's properties, income, or profits. Provided however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge,

--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
  
Loan No: 18172001
   
                                                                                            Page
4

levy, lien or claim so long as (1) the  legality  of  the  same shall  be
contested  in good faith  by appropriate  proceedings, and  (2)  Borrower shall
have established on Borrower's  books adequate reserves with respect  to  such
contested assessment,  tax,  charge,  levy, lien, or  claim in accordance with
GAAP.
Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between  Borrower  and  Lender.  Borrower 
shall  notify  Lender  immediately  in writing of any default in connection with
any agreement.
Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.
Environmental Studies. Promptly conduct and complete, at Borrower's expense, all
such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.
Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect,  of  all  governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, 
the  Americans  With  Disabllities  Act.  Borrower  may  contest  in  good faith
any  such law,  ordinance, or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Borrower has notified
Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.
Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records} in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower's expense.
Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower's part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30} days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication· from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.
Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to} take
any action that Lender deems appropriate, including but not limited to
discharging'or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note or at the highest rate authorized by
law, from the date incurred or paid by Lender to the date of repayment by
Borrower. All such expenses will become a part of the Indebtedness and, at
Lender's option, will (A) be payable on demand; (B} be added to the balance of
the Note and be apportioned among and be payable with any installment payments
to become due during either (1) the term of any applicable insurance policy; or
(2) the remaining term of the Note; or  (C)  be treated as a balloon payment
which will be due and payable at the Note's maturity. If Lender is required by
!aw to give Borrower notice before or after Lender makes an expenditure,
Borrower agrees that notice sent by regular mail at least five (5} days before
the expenditure is made or notice delivered two (2} days before the expenditure
is made is sufficient, and that notice within sixty (60) days after the
expenditure is made is reasonable.
NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender.
Indebtedness and Liens. (1)  Except for  trade debt incurred in the  normal
course of  business and indebtedness to  Lender contemplated  by this Agreement,
create, incur or assume indebtedness for borrowed money, including capital
leases, (2)  sell, transfer,  mortgage,  assign, pledge, lease, grant a security
interest in, or encumber any of Borrower's assets (except as allowed as
Permitted Liens), or (3)  sell with  recourse any of Borrower's accounts, except
to Lender.
Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged,
(2)
cease operations, liquidate, merge, transfer, acquire or consolidate with any
other entity, change its name, dissolve or transfer or sell Collateral out of
the ordinary course of business, or (3} pay any dividends on Borrower's stock
(other than dividends payable in its stock), provided, however that
notwithstanding the foregoing, but only so long as no Event of Default has
occurred and is continuing or would result from the payment of dividends, if
Borrower is a "Subchapter S Corporation" (as defined in the Internal Revenue
Code of 1986, as amended), Borrower may pay cash dividends on its stock to its
shareholders from time to time in amounts necessary to enable the shareholders
to pay income taxes and make estimated income tax payments to satisfy their
liabilities under federal and state law which arise solely from their status as
Shareholders of a Subchapter S Corporation because of their ownership of shares
of Borrower's stock, or purchase or retire any of Borrower's outstanding shares
or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties. (1} Loan, invest in or advance money or
assets to any other person, enterprise or entity,  (2} purchase, create or
acquire any interest in any other enterprise or entity, or {3) incur any
obligation as surety or guarantor other than in  the ordinary course of
business.
Agreements. Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith.
CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement  or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower or any Guarantor is  in default under the terms of this Agreement
or any of the Related Documents or any other agreement that Borrower or  any
Guarantor  has  with Lender;  (B)  Borrower  or  any Guarantor dies, becomes 
incompetent  or  becomes  insolvent, files a petition in bankruptcy  or  similar
proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower's financial  condition,  in  the  financial  condition  of 
any Guarantor, or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or
revoke such Guarantor's guaranty of the Loan or any other loan with Lender; or
(E) Lender in good faith deems itself insecure, even though no Event of Default
sha!I have occurred.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by
law. Borrower authorizes Lender, to the extent permitted by applicable law, to
charge or setoff all sums owing on the Indebtedness against any and all such
accounts.
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement: Payment Default. Borrower fails to make any payment when due under
the Loan.
Other Defaults. Borrower fails to  comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Granter defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any
Grantor's property or Borrower's or any Grantor's ability to repay the Loans or
perform their respective obligations under this Agreement or any of the Related
Documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this

--------------------------------------------------------------------------------



BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
  
Loan No: 18172001
   
                                                                                            Page
5



Agreement or the Related Documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or  the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien} at any time
and for any reason.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by  any  governmental  agency 
against any collateral  securing  the  Loan. This includes a garnishment of  any
of  Borrower's  accounts,  including  deposit accounts,  with Lender.  However,
this Event  of  Default shall not apply if there is a good faith dispute by
Borrower as to the validity or reasonableness of the claim which is the basis of
the creditor or forfeiture proceeding and if Borrower gives Lender written
notice of the creditor or forfeiture proceeding and deposits with Lender monies
or
a surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its  sole  discretion,  as  being  an adequate reserve or bond for
the dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect  to 
any  Guarantor  of  any  of  the  Indebtedness  or  any Guarantor dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.
Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.
Insecurity. Lender in good faith believes itself insecure.
Right to Cure. If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not  been given a notice of
a similar default within the preceding twelve  (12)  months,  it  may  be cured
if  Borrower or  Granter,  as the  case may  be, after Lender sends written
notice to Borrower or  Granter, as the  case may  be, demanding  cure of  such
default:  (1)  cure the  default within ten (10) days; or (2) if the cure
requires more than ten  (10)  days,  immediately  initiate  steps  which 
Lender  deems  in  Lender's  sole discretion to be sufficient to cure the
default and thereafter continue and complete all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical.
EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, arr commitments
and obligations of Lender under this Agreement or the Related Documents or any
other agreement immediately will terminate (including any obligation to make
further Loan Advances or disbursements), and, at Lender's option, all
Indebtedness immediately will become due and payable, all without notice of any
kind to Borrower, except that in the case of an Event of Default of the type
described in the "Insolvency" subsection above, such acceleration shall be
automatic and not optional. ln addition, Lender shall have all the rights and
remedies provided in the Related Documents or available at law, in equity,  or
otherwise.  Except  as may be prohibited  by applicable  law, all of  Lender's
rights and remedies shall be cumulative and may be exercised singularly or
concurrently. Election by Lender  to  pursue any remedy  shall  not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to  perform  an obligation  of  Borrower or  of  any  Granter shall not
affect Lender's right to declare a default and to exercise its rights and
remedies.
NON-USE FEE. Quarterly non-use fee of 25 basis points.


DEPOSITS AND TREASURY SERVICES REQUIREMENT. Deposits and Treasury services are
required, however a ninety (90) day grace period is allowed.


LANDLORD WAIVER. A Landlord Waiver will be obtained from Palco Telecom, allowing
Valley National Bank access to secure collateral, if needed.
FIXED CHARGE COVERAGE RATIO REQUIREMENT. A fixed charge coverage ratio of 1.25:1
is required and will be tested  annuplly.  Fixed  Charge Coverage Ratio to be
defined as follows; EB!TDA plus capital contributions, plus non-cash expenses,
plus one-time expenses, less total distributions, divided by principal and
interest payments on all outstanding debt, plus capital expenditures(CAPEX}.
FCCR is to be calculated ona trailing 12 month basis.
ADDITIONAL INDEBTEDNESS REQUIREMENT. Any additional indebtedness requires
approval from Valley National Bank..
COVENANT COMPLIANCE CERTIFICATE REQUIREMENT. Borrower will provide a Covenant
Compliance Certificate, as soon as available, but in no event later than ninety
(90) days after the end of each fiscal year.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:
Amendments.  This Agreement,  together  with any Related Documents, 
constitutes  the  entire understanding  and agreement  of  the  parties as to
the matters set forth in this Agreement. Al!  prior  and  contemporaneous 
representations and  discussions  concerning  such  matters either are included
in this document  or  do not  constitute  an aspect of the  agreement  of  the 
parties.  Except as may be specifically  set forth in this Agreement, no
conditions precedent or subsequent, of any kind whatsoever, exist with respect
to Borrower's obligations under this Agreement. No alteration of or amendment to
this Agreement shall be effective unless given  in writing  and signed by  the 
party or parties sought to be charged or bound by the alteration or amendment.
Attorneys' Fees; Expenses. Borrower agrees to  pay upon demand  a!! of 
Lender's  costs  and expenses,  including Lender's attorneys' fees  and Lender's
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Borrower
shall pay the costs and expenses of such enforcement.  Costs  and  expenses 
include  Lender's attorneys' fees and legal expenses whether or not there is .a
lawsuit, including attorneys'  fees  and  legal  expenses  for  bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction). appeals, and any anticipated post-judgment collection services.
Borrower also shall pay all court costs and such additional fees as may be
directed by the court.
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
Consent to Loan Participation. Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have a!! the rights granted under the participation agreement or
agreements governing the sa!e of such participation interests. Borrower further
waives a!! rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower
further agrees that the purchaser of any such participation interests may
enforce its interests irrespective of any personal claims or defenses that
Borrower may have against Lender.
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the
laws of the State of Oklahoma without regard to its conflicts of law provisions.
This Agreement has been accepted by Lender in the State of Oklahoma.


Choice of Venue. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of TULSA County, State of Oklahoma.
Joint and Several Liability. All obligations of Borrower under this Agreement
shall be joint and several, and all references to Borrower shall mean each and
every Borrower. This means that each Borrower signing below is responsible for
a!! obligations in this Agreement. Where any one or more of the parties is a
corporation, partnership, limited liability company or similar entity, it is not
necessary for Lender to inquire into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to act on the
entity's
behalf, and any obligations made or created in reliance upon the professed
exercise of such powers shall  be  guaranteed  under  this Agreement.


No Waiver by Lender. Lender shaH not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of  dealing between
Lender and Borrower, or between Lender and any Granter, sha!I constitute a
waiver of any of Lender's rights or of any of

--------------------------------------------------------------------------------



BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
  
Loan No: 18172001
   
                                                                                            Page
6



Borrower's or any Grantor's obligations as to any future transactions. Whenever
the consent of Lender is required under this Agreement, the granting of such
consent by Lender in any instance shall not constitute continuing consent to
subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the sole discretion of Lender.
Notices. To the extent permitted by  applicable  law,  any notice required  to 
be  given  under this  Agreement  shall  be given in  writing, and shall be
effective when actually delivered,  when actually received by  telefacsimile 
(unless  otheiwise required  by  law}, when deposited  with   a nationally
recognized overnight courier, or, if mailed, _when deposited in the United
States mail, as first class, certified or registered mail postage prepaid,
directed to the addresses shown near the beginning of  this Agreement.  Any 
party may  change  its  address  for  notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Borrower agrees to
keep Lender  infonned  at  all  times  of  Borrower's  current  address.  To 
the  extent permitted by applicable !aw, if there is more than one  Borrower, 
any  notice given by  Lender  to  any Borrower is  deemed  to  be notice given
to all Borrowers.
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any person or
circumstance, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other person or circumstance. If feasible,
the offending provision shall be considered modified so that it becomes legal,
valid and enforceable. If the offending provision cannot be so modified, it
shall be considered deleted from this Agreement. Unless otherwise required by
law, the illegality, invalidity, or unenforceability of any provision of this
Agreement shall not affect the legality, validity or enforceability of any other
provision of this Agreement.
Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower's subsidiaries or affiliates.
Successors and Assigns. All covenants and agreements by or on behalf of 
Borrower  contained  in  this  Agreement  or  any  Related Documents shall bind
Borrower's successors and assigns and shall inure to the benefit of Lender and
its successors and assigns.  Borrower shall not, however, have the right to
assign Borrower's rights  under  this  Agreement  or  any  interest  therein, 
without  the  prior  written consent of Lender.
Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made, and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.
Time is of the Essence. Time is of the essence in the performance of this
Agreement.
Waive Jury. All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shal! have the
meanings attributed to such terms in the. Unifonn Conimercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accountin'g principles as
in effect on the date of this Agreement:
Account. The word "Account" means a trade account, account receivable, other
receivable, or other right to payment  for  goods  sold  or services rendered
owing to Borrower (or to a third party granter acceptable to Lender).
Account Debtor. The words "Account Debtor" mean the person or entity obligated
upon an Account.
Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on  Borrower's  behalf under the terms and conditions of
this Agreement.
Agreement. The word "Agreement" means this Business Loan Agreement (Asset
Based), as this Business Loan Agreement (Asset Based) may be amended or modified
from time to time, together with all exhibits and schedules attached to this
Business Loan Agreement (Asset Based) from time to time.
Borrower. The word "Borrower" means ADDVANTAGE TECHNOLOGIES GROUP INC,
ADDVANTAGE TRITON LLC, NAVE
COMMUNICATIONS COMPANY and ADDVANTAGE ACQUISITION CORP and includes all
co-signers and co-makers signing the Note and all their successors and assigns.
Borrowing Base. The words "Borrowing Base" mean, as determined by Lender from
time to time, the lesser of (1) $2,500,000.00  or (2) the sum of (a) 80.000% of
the aggregate amount of Eligible Accounts (not to exceed in corresponding Loan
amount based on Eligible Accounts $2,500,000.00), plus (b) 25.000% of the
aggregate amount of Eligible Inventory.
Business Day. The words "Business Day" mean a day on which commercial banks are
open in the State of Oklahoma.
Collateral. The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise. The
word Collateral also includes without limitation all collateral described in the
Collateral section of this Agreement.
Eligible Accounts. The words "Eligible Accounts" mean at any time, all of
Borrower's Accounts which contain selling terms and conditions acceptab!e to
Lender. The net amount of any Eligible Account against which Borrower may borrow
shall exclude all returns, discounts, credits, and offsets of any nature. Unless
otherwise agreed to by Lender in writing, Eligible Accounts do not include:
(1)
Accounts with respect to which the Account Debtor is member, employee or agent
of Borrower.

(2)
Accounts with respect to which the Account Debtor is a subsidiary of, or
affiliated with Borrower or its shareholders, officers, or directors.

(3)
Accounts with respect to which goods are placed on consignment, guaranteed sale,
or other terms by reason of which the payment by the Account Debtor may be
conditional.

(4)
Accounts with respect to which the Account Debtor is not a resident of the
United States, except to the extent such Accounts are supported by insurance,
bonds or other assurances satisfactory to Lender.

(5)
Accounts with respect to which Borrower is or may become liable to the Account
Debtor for goods sold or services rendered by the Account Debtor to Borrower.

(6)
Accounts which are subject to dispute, counterclaim, or setoff.

(7)
Accounts with respect to which the goods have not been shipped or delivered, or
the services have not  been rendered,  to  the Account Debtor.

(8)
Accounts with respect to which Lender, in its sole discretion, deems the
creditworthiness or financial condition of the Account Debtor to be
unsatisfactory.

(9)
Accounts of any Account Debtor who has filed or has had filed against it a
petition in bankruptcy or an application for relief under any provision of any
state or federal bankruptcy, insolvency, or debtor-in-relief acts; or who has
had appointed a trustee, custodian, or receiver for the assets of such Account
Debtor; or who has made an assignment for the benefit of creditors or has become
insolvent or fails generally to pay its debts (including its payrolls) as such
debts become due.

(10)
Accounts with respect to which the Account Debtor is the United States
government or any department or agency of the United States.

(11)
Accounts which have not been paid in full within 90 days from the invoice date.
The entire balance of any Account of any single Account Debtor will be
ineligible whenever the portion of the Account which has not been paid within 90
days from the invoice date is in excess of 5.000% of the total amount
outstanding on the Account.

--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
  
Loan No: 18172001
   
                                                                                            Page
7

(12)
That portion of the Accounts of any single Account Debtor which exceeds 10.000%
of all of Borrower's Accounts.

(13)
Borrowing Base is limited to eligible Accounts Receivable of subsidiaries, NAVE
COMMUNICATIONS COMPANY AND

ADDVANTAGE TRITON, LLC.
Accounts Receivable for Addvantage Technologies Group Inc (cable division) are
excluded from the Borrowing Base. Eligible Inventory. The words "Eligible
Inventory" mean, at any time, all of Borrower's Inventory as defined below,
except:
(1)
Inventory which is not owned by Borrower free and clear of all security
interests, liens, encumbrances, and claims of third parties.

(2)
Inventory which Lender, in its sole discretion, deems to be obsolete, unsalable,
damaged, defective, or unfit for further processing.



(3)
Work in progress.

(4)
Any inventory not owned by Addvantage Triton, LLC. The borrowing base allows for
a 25% advance rate  of  the  total  eligible inventory of Addvantage Triton,
LLC, with a pre-determined cap not to exceed 50% of AIR.

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human hea!th or the environment, including without limitation the
Comprehensive Environmental Response, CompenSation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. {"CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or
other applicable state or federal laws, rules, or regulations adopted pursuant
thereto.
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
Expiration Date. The words "Expiration Date" mean the date of termination of
Lender's commitment to lend under this Agreement. GAAP. The word "GMP" means
generally accepted accounting principles.
Granter. The word "Granter" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.
Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.
Guaranty. The word "Guaranty'' means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.
Inventory. The word "Inventory" means all of Borrower's raw materials, work in
process, finished goods, merchandise, parts and supplies, of every kind and
description, and goods held for sale or lease or furnished under contracts of
service in which Borrower now has or hereafter acquires any right, whether held
by Borrower or others, and all documents of title, warehouse receipts, bills of
lading, and all other documents of every type covering all or any part of the
foregoing. Inventory includes inventory temporarily out of Borrower's custody or
possession and al! returns on Accounts.
Lender. The word "Lender'' means Valley National Bank, its successors and
assigns.
Loan. The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those !cans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
Note.   The  word  "Note"  means  the  Note  dated  December  17,  2018  and 
executed  by  ADDVANTAGE  TECHNOLOGIES  GROUP INC,
ADDVANTAGE TRITON LLC, NAVE COMMUNICATIONS COMPANY  and ADDVANTAGE ACQUISITION 
CORP in  the principal amount of
$2,500,000.00, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for the note or credit
agreement.
Permitted Liens. The words "Permitted Liens" mean (1) liens and security
interests securing Indebtedness owed by Borrower to Lender;
(2)
liens for taxes, assessments, or similar charges either not yet due or being
contested in good faith; (3) liens of materia!men, mechanics, warehousemen, or
carriers, or other like liens arising in the ordinary course of business and
securing obligations which are not yet delinquent; (4) purchase money liens or
purchase money security interests upon or in any property acquired or held by
Borrower in the ordinary course of business to secure indebtedness outstanding
on the date of this Agreement or permitted to be incurred under the paragraph of
this Agreement titled "Indebtedness and Liens"; (5) liens and security interests
which, as of the  date of this Agreement,  have been disclosed to and approved
by the Lender in writing; and (6) those liens and security interests which in
the aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrower's assets.

Primary Credit Facility. The words "Primary Credit Facility" mean the credit
facility described in the Line of Credit section of this Agreement.


Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.
Security Agreement. The words "Security Agreement" mean and include without
limitation any agreements,  promises,  covenants, arrangements, understandings
or other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.
Security Interest. The words "Security Interest" mean, without limitation. any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge,. crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's !ien, equipment trust, conditional sale, trust receipt, lien or
title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever whether created by law, contract, or
otherwise.

--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
  
Loan No: 18172001
   
                                                                                            Page
8



BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS  LOAN 
AGREEMENT  (ASSET  BASED)  AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) IS DATED DECEMBER 17, 2018.


BORROWER:












   ADDVANTAGE TECHNOLOGIES GROUP INC

   
 

  

  By: /s/ Joseph E. Hart

    JOSEPH E. HART, President of ADDVANTAGE
     TECHNOLOGIES GROUP INC


   ADDVANTAGE TRITON LLC          




   ADDVANTAGE TECHNOLOGIES GROUP INC, Manager of ADDVANTAGE TRITON LLC



   By: /s/ Joseph E. Hart

    JOSEPH E. HART, President of ADDVANTAGE 
     TECHNOLOGIES GROUP INC


  NAVE COMMUNICATIONS COMPANY


   By: /s/ Joseph E. Hart

      JOSEPH E. HART, President of NAVE
     COMMUNICATIONS COMPANY



   ADDVANTAGE ACQUISITION CORP



   By: /s/ Joseph E. Hart

      JOSEPH E. HART, President of ADDVANTAGE 
     ACQUISITION CORP





LENDER:












   VALLEY NATIONAL BANK

   
 

   

  By: /s/ Lauren Smith

     Lauren Smith, Vice President



    
